DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door locking device comprising: a door movable between an open position and a closed position; a wall substantially coplanar with a surface the door when the door is in the closed position and extending along and spaced apart from at least one edge of the door; a rotatable handle affixed to the door proximate the at least one edge; a member rotatably coupled with the surface of the door and movable between a closed position and an open position; a catch coupled with the wall adjacent to the door and configured to be engaged with the member in the closed position; a protrusion coupled with and rotatable with the handle, wherein rotation of the handle and the protrusion is configured to bias the member from the closed position to the open position; and a retractable tab on the door that is configured to engage with a cavity in the wall, the retractable tab being operable from the rotatable handle.
The closest prior art of record, U.S. Patent Number 2,523,845 to Roseburrough, discloses a door locking device comprising: a door (18) movable between an open position and a closed position; a wall (30) substantially coplanar with a surface the door when the door is in the closed position and extending along and spaced apart from at least one edge of the door (figures 1 and 
However, Roseburrough do not disclose a retractable tab on the door that is configured to engage with a cavity in the wall, the retractable tab being operable from the rotatable handle, as well as the mounting plate includes a second stop that is configured to hold the rotatable member in the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
October 18, 2021